DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Enrique J. Mora on 02/23/2022.
The application has been amended as follows: 

1. (Currently amended) An arrangement through which a process fluid is able to flow along a main flow direction, comprising: an impeller which is rotatable about an axis in a direction of rotation, and an upright diffuser which is situated downstream of the impeller and is equipped with guide vanes, wherein the impeller has an inlet for axial inflow and has an outlet for radial outflow, wherein radially and axially extending rotor blades are arranged between a wheel disk and a cover disk of the impeller and delimit impeller channels with respect to one another in a circumferential direction, wherein the diffuser extends radially along a main flow direction, wherein the diffuser has an axial cover disk side and an axial wheel disk side, which delimit between them an axial channel width of the diffuser, wherein the diffuser has a diffuser inlet for radial inflow and has a diffuser outlet, wherein guide vanes extending axially along a vane height direction and radially along a throughflow direction are arranged between the wheel disk side and the cover disk side of the diffuser and delimit guide vane channels with respect to one another in a circumferential direction wherein, for each axial vane height, an inlet edge angle is defined as the angle between an inlet edge tangent to a mean line at an inlet edge of the respective and wherein the guide vanes are designed such that an angle between a tangent to the mean line in a region of the inlet edge and a tangent to the mean line in an outlet edge region is smaller on the cover disk side than on the wheel disk side.

7. (Canceled)

Response to Arguments
Applicant’s arguments, see appeal brief pages 7-12, filed 01/11/2022, with respect to claim have been fully considered and are persuasive.  The 103 rejections of claims 1-6 and 8-13 has been withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.

Regarding amended claim 1, the combination of Holbrook (US Patent 9,581,170 A1) and Erwin JR (US Patent 3,460,748 A1).

Regarding claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:

 and wherein the guide vanes are designed such that an angle between a tangent to the mean line in a region of the inlet edge and a tangent to the mean line in an outlet edge region is smaller on the cover disk side than on the wheel disk side


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745